Exhibit 99.2 Growth Perspectives Oil and Gas Investment Symposium April 2008 New York, NY Forward Looking Statements The statements contained in this presentation that are not historical are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including statements, without limitation, regarding the Company’s expectations, beliefs, intentions or strategies regarding the future. Such forward-looking statements relate to, among other things: (1) the Company’s proposed exploration and drilling operations on its various properties, (2) the expected production and revenue from its various properties, and(3) estimates regarding the reserve potential of its various properties.These statements are qualified by important factors that could cause the Company’s actual results to differ materially from those reflected by the forward-looking statements.Such factors include butare not limited to: (1) the Company’s ability to finance the continued exploration and drilling operations on its various properties, (2) positive confirmation of the reserves, production and operating expenses associated with its various properties; and (3) the general risks associated with oil and gas exploration and development, including those risks and factors described from time to time in the Company’s reports and registration statements filed with the Securities and Exchange Commission, including but not limited to the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 filed on March 31, 2008.The Company cautions readers not to place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims any obligation, to update or revise such statements to reflect new circumstances or unanticipated events as they occur. PRC Overview Microcap E&P Company focused on developingdomestic oil and natural gas reserves through: Secondary recovery efforts in producing oil fieldsExploration and development of prospect areas with long Exploration and development of prospect areas with long life reserves and multi-year development programs Diversified portfolio to broaden upside potential and minimize downside risk PRC ManagementWayne P. Hall – CEO & Chairman of the Board —26 years exploration industry experience —Co-founder and President, Hall-Houston Oil Company (1983)Don Kirkendall–President —26 years in E&P, gas marketing and natural gas pipeline industry —Co-founded and managed a successful E&P Company and a gas marketing company Jim Denny–Chief Operating Officer —Petroleum Engineer and Certified Geologist —35 years technical energy industry experience —Former President & CEO of Gulf Energy Management Company Harry Lee Stout–CFO & General Counsel —29 years exploration and energy industry experience —Former President of KCS Energy Services, Inc. Allen McGee–Chief Accounting Officer—35 years energy industry accounting experience —Former Controller for Williams Exploration Company Company OverviewOverview Objectives Reserve Summary 2008 CAPEX PRC Overview Organized: April 2005American Stock Exchange:PRCCommon
